Action for a judgment declaring illegal and void a certain ordinance of the City of Yonkers, adopted by the Common Council of that city in 1945 and known as General Ordinance No. 50-1945, amending the city’s zoning ordinance and accompanying map hy changing the zone classification of a stated area, and for injunctive relief. Judgment dismissing the complaint upon the merits, after trial, unanimously affirmed, with one bill of costs to respondents. The power to amend, supplement or change the zoning ordinance is granted by section 83 of the General City Law, and the questioned ordinance was adopted in compliance with that section. (Cf. Homefield Assn, of Yonkers v. Frank, 273 App. Div. 788, affd. 298 N. Y. 524; Bohlman v. City of Yonkers, 275 App. Div. 842.) Present — Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ.